UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2091




ALICE FAYE PALMER,

                                              Plaintiff - Appellant,

          versus



JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-323-WDQ)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alice Faye Palmer, Appellant Pro Se. Shawn S. McGruder, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alice Faye Palmer appeals the district court’s order

granting   summary   judgment    in    favor   of   her   employer   in   this

employment discrimination action.        We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         See Palmer v. Barnhart, No. CA-04-

323-WDQ (D. Md. Aug. 25, 2005).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                   - 2 -